Citation Nr: 0104786	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  95-16 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for revocation of the forfeiture of the 
appellant's rights to Department of Veterans Affairs benefits 
(except insurance benefits), under the provisions of 
38 U.S.C.A. § 6103(a) (West 1991).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from February 1915 to July 
1922.  

In November 1977, the Director, Compensation and Pension 
Service invoked forfeiture of all rights, claims and benefits 
to which the appellant might otherwise be entitled under laws 
administered by the Veterans Administration (currently 
Department of Veterans Affairs, hereinafter referred to as 
VA) (except laws pertaining to insurance benefits) on the 
basis that she knowingly submitted a false and fraudulent 
application for death pension.  The appellant did not effect 
a timely substantive appeal of this decision, and the 
November 1977 forfeiture determination became final.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 determination by the 
Manila, Philippines, Regional Office (RO), which denied the 
Appellant's claim to reopen a prior forfeiture decision 
declared against her.  The Appellant appealed the decision to 
the Board, which denied the appeal in April 1997 on the basis 
that new and material had not been submitted to warrant a 
reopening of the claim.  The appellant appealed the Board's 
decision to the United States Court of Veterans Appeals 
(since March 1, 1999, known as the United States Court of 
Appeals for Veterans Claims, hereinafter referred to as 
Court).  

In an April 2000 Memorandum Decision, the Court denied the 
Secretary's motion for summary affirmance, vacated the 
Board's April 1997 decision, and remanded the matter to the 
Board to reconsider the case under the directives as set 
forth in Hodge v. West, 155 F.3d 1356 (1998), and Trilles v. 
West, 13 Vet. App. 314 (2000), and for the Board to address 
what constitutes new and material evidence under 38 U.S.C.A. 
§ 5108 and 38 C.F.R. § 3.156(a) for purposes of reopening 
prior forfeiture decisions.  

The Board, in an August 16, 2000, letter with attachment 
notified the appellant that her appeal had recently been 
transferred to the Board and that she may submit additional 
argument and evidence in support of her appeal.  However, if 
she so chose to submit additional evidence, she was informed 
that any additional argument or evidence must be forwarded to 
the Board within 90 days of the date of the August 16, 2000 
letter.  The expiration date for such submission expired on 
November 16, 2000.  

In a letter received at the Board on January 16, 2001, the 
appellant indicated that she was submitting additional 
evidence and that she wished to change her representative, on 
the basis that the appellant was sick over her financial 
distress and that her representative had died.  The Board 
finds that the reasons provided by the appellant do not 
constitute good cause for the purpose of submitting 
additional evidence or for changing her representative.  She 
has submitted no evidence that she was so ill or 
incapacitated as to be unable to submit additional evidence.  
Also, her representative is the American Legion.  Even if an 
individual employee of the American Legion who previously was 
handling her case and had advised her in the past dies, it is 
the organization not the individual employee who is her 
representative.  She has presented no credible evidence as to 
why the American Legion, as an organization, cannot continue 
as her representative.  See 38 C.F.R. § 20.1304(b).  

The Board finds that the appellant has not demonstrated good 
cause why the additional evidence and arguments should be 
considered or that her representative should be changed, 
thereby delaying final adjudication of her case.  The Board 
will proceed with consideration of the appellant's appeal.  

FINDINGS OF FACT

1.  In November 1977, the Director, Compensation and Pension 
Service, determined that the appellant had forfeited all 
rights, claims and benefits to which she might otherwise be 
entitled under laws administered by the VA (except laws 
pertaining to insurance benefits) on the basis that she 
knowingly, intentionally and deliberately furnished and/or 
caused to be presented to the VA materially false and 
fraudulent statements and evidence in support of her claim 
for benefits.  

2.  The November 1977 forfeiture of benefits was invoked on 
the basis that she submitted a knowingly false and fraudulent 
application for death pension when she listed C., Jr., as her 
natural child with the veteran when, in fact, she knew that 
C., Jr., was not the natural child of either the veteran or 
appellant and she and the veteran had subsequently arranged 
to have the child registered to them as their child; although 
notified of the forfeiture determination and her right to 
appeal, the appellant did not timely perfect a substantive 
appeal.  

3.  The evidence submitted since the November 1977 
determination that the appellant had forfeited all her rights 
to VA benefits under 38 U.S.C. § 3503(a) (38 U.S.C.A. 
§ 6103(a)), is not new and material; rather, it is cumulative 
and duplicative in that it does not include new information 
which is so significant that it must be considered in order 
to fairly decide the merits of the claim regarding the 
question of whether the appellant acted without fraudulent 
intent in the circumstances which led to the 1977 declaration 
of forfeiture.  


CONCLUSIONS OF LAW

1.  The November 1977 determination invoking forfeiture by 
the appellant of all rights, claims and benefits to which she 
might otherwise be entitled under laws administered the VA 
(except laws pertaining to insurance benefits) is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2000). 

2.  New and material evidence sufficient to reopen the claim 
for revocation of the forfeiture of the appellant's right to 
VA benefits under the provision of 38 U.S.C.A. § 6103(a) has 
not been submitted; the requirements to reopen the claim have 
not been met.  38 U.S.C.A. § 5107, 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In October 1960, the veteran was awarded nonservice-connected 
pension benefits, effective from July 1960.  In July 1963, 
the VA received evidence that he had married the appellant on 
September 12, 1958, and the RO authorized additional pension 
benefits to include the appellant as his dependent, effective 
from July 1963.  

In a letter, dated in January 1968, the veteran informed the 
RO that "...I have a boy who was born on August [redacted], 1966.  In 
this connection I would like [him] to be included as an 
addition to the member of my family."  By VA letter in 
February 1968, the veteran was advised that he needed to 
submit a certified copy of the public record of birth of his 
child bearing the signature and seal of the Local Civil 
Registrar.  A Certificate of Live Birth was submitted to the 
RO in March 1968, which reflected that a child, C, Jr., had 
been born to the veteran and appellant on August [redacted], 
1966.  Increased benefits were awarded to the veteran, effective 
from January 1968.  

The VA received a letter, dated in July 1973, in which the 
appellant related that the veteran had died in June 1973 and 
she requested application forms for death pension benefits.  
In September 1973, the appellant submitted an application, 
signed by her, for Dependency and Indemnity Compensation 
(DIC) or Death Pension.  On the application, the "Yes" box 
was checked next to the statement: "Was a child born of 
widow's marriage to veteran?"  The child's name, C, Jr., was 
listed, with a birth date of August [redacted], 1966, and indication 
made that the child currently was in the appellant's custody.  
Accompanying the appellant's application was a Certificate of 
Baptism reflecting that C., Jr., a child of the veteran and 
appellant, was solemnly baptized in January 1967.  
Nonservice-connected death pension benefits were authorized 
in December 1973 to the appellant as the widow of the veteran 
with a dependent child.  

In January 1977, the RO received a letter essentially 
purporting that the appellant was living as if married with a 
man and that a female child had been born in December 1975 of 
that relationship.  It also was alleged in the letter that 
C., Jr., was not the child of the appellant; rather, he had 
been adopted.  

In April and May 1977, the RO undertook a field Investigation 
of the above-mentioned allegations.  The report of the 
investigation reflects, in pertinent part, that the appellant 
had been living with the aforementioned man as his wife since 
November 1974; a birth certificate accompanying the report 
reflects that a daughter was born in December 1975 of this 
relationship and that the appellant had not previously given 
birth to a child; and that C., Jr., was not the natural child 
of the appellant and the veteran; rather, he was their 
adopted child.  In the transcript of the appellant's May 1977 
interview, she related that C., Jr., had been born to R.V. 
and his wife, P.V.; that they had given C., Jr., to the 
appellant and the veteran when the child was about one month 
of age; and that she and the veteran had registered the child 
as theirs because they "were adopting him."  The appellant 
also indicated that she was aware that she was receiving a 
portion of her pension because a claim was filed on his 
behalf as the Appellant's child.  She denied having claimed 
the child was her natural child so as to obtain VA benefits.  
Neighbors of the appellant also testified that C., Jr., was 
the adopted child of the appellant and veteran.  

Based on the aforementioned information, forfeiture of all 
rights, claims and benefits to which the appellant might 
otherwise be entitled under laws administered by the VA 
(except laws pertaining to insurance benefits) was invoked by 
the Director, Compensation and Pension Service in November 
1977.  The basis for the forfeiture was that the appellant 
had known that the information contained in her September 
1973 application for DIC or Death Pension, and the evidence 
she submitted in support thereof, were false and fraudulent 
but she, nevertheless, furnished such application and 
supporting documents with the intention of deceiving and 
defrauding the VA, based on the dependency of C., Jr. , by 
her attempt to obtain benefits to which she had no legal 
entitlement.  

The appellant was notified of the November 1977 decision; 
however, she did not file a timely substantive appeal.  In 
October 1985, she sent a letter to the RO requesting that her 
claim for VA benefits be reopened.  The appellant was 
informed by VA letter, dated in January 1986, that she had 
forfeited all rights, claims and benefits to which she might 
otherwise be entitled under laws administered by the VA 
because she deliberately presented false and fraudulent 
evidence to the VA for the purpose of establishing 
entitlement to VA benefits.  In April 1986, the appellant 
again requested that her claim be reopened, based on the fact 
that the veteran, not her, had submitted the fraudulent 
evidence.  The appellant was advised by the RO in April 1986 
that the decision to forfeit her right to VA benefits had 
become final and that there was no administrative remedy for 
the revocation of the forfeiture declared against her unless 
she submitted new and material evidence having direct bearing 
on the reason for the forfeiture.  

In January 1995, the RO received the appellant's current 
request to revoke the November 1977 forfeiture determination.  
Because the current claim involves an attempt to reopen a 
claim for revocation of forfeiture after an unappealed 
denial, the pertinent legal authority governing finality and 
reopening of previously disallowed claims is pertinent to the 
instant matter.  

If a substantive appeal is not filed within sixty days from 
the date that the Statement of the Case is mailed to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later, 
the denial is final and is not subject to revision upon the 
same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103.  If, however, new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  See 
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1105.  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a); Cox v. Brown, 5 Vet. App. 
95, 98 (1993).  In addition, for the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  There is no 
requirement, however, that in order to reopen a claim, that 
the new evidence, when viewed in the context of all the 
evidence, both new and old, creates a reasonable possibility 
that the outcome of the case on the merits would be changed.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (expressly 
rejecting the standard for determining whether new and 
material evidence had been submitted sufficient to reopen a 
claim set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and re-adjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1993).  If the Board's 
decision is favorable to the claimant, the claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet. App. 523, 528-29. (1994).  

Applying the above to the facts of this case, the Board 
points that, as the November 1977 forfeiture determination 
was not timely appealed, it became final.  Furthermore, as 
that decision is the last final decision of record, the 
evidence that has been associated with the file since then is 
the evidence that must be considered in connection with the 
new and material evidence inquiry.  

The evidence associated with the claims file since the 
November 1977 final decision consists of a joint affidavit, 
copy of C., Jr.'s birth certificate, statements from the 
appellant, a letter from the appellant's pastor, and a copy 
of C, Jr.'s death certificate.  

The joint affidavit, dated in January 1995, in essence 
relates that, as neighbors of the veteran and appellant, the 
affiants were aware that C., Jr., was an adopted son, who was 
born on June [redacted], 1967 and that by the time of the boy's first 
birthday, both of his real parents had died.  The unsigned 
copy of C., Jr.'s birth certificate notes the veteran and 
appellant as his parents and the date of birth of C., Jr., as 
June [redacted], 1967.  The letter from the appellant's pastor, 
received in February 1995, attests to the appellant's need 
for a VA pension for daily living expenses.  In October 1996, 
the appellant submitted a copy of C., Jr.'s certificate of 
death showing that he had died in November 1995, at 29 years 
of age.  

In determining whether new and material evidence has been 
submitted since the previously disallowed final claim, the 
Board is mindful of the mandate in the recent Hodge 
precedent, discussed above.  Therein, the Federal Circuit 
Court declared:

"We certainly agree with the Court of Veterans 
Appeals that not every piece of new evidence is 
'material'; we are concerned, however, that some 
new evidence may well contribute to a more 
complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, 
even where it will not eventually convince the 
Board to alter its ratings decision.  Where so 
much of the evidence regarding the veterans' 
claims for service connection and compensation is 
circumstantial at best, the need for a complete 
and accurate record takes on even greater 
importance."

See Hodge v. West, supra.

In view of the change provided by the Federal Circuit Court, 
the Board concludes that the threshold for reopening a 
previously denied claim has been lowered.  Nevertheless, in 
the case at hand, the evidence submitted subsequent to the 
November 1977 decision, while new in the sense that it has 
not been seen before, is not probative of the issue of 
whether the appellant unknowingly submitted a false and 
fraudulent application for death pension, along with 
supporting documents, when she knew that C., Jr., was not her 
and the veteran's natural child.  Rather, the recently 
submitted evidence, for the most part, is merely duplicative 
of the evidence already of record and, in the case of the 
unsigned birth certificate and information contained in the 
neighbors' joint affidavit, entirely inconsistent with the 
factual information already of record.  Nevertheless, even if 
C., Jr., had been born on a different date or that the 
child's birth parents may have died around the time of his 
birth, the evidence still does not address the core question 
in this case, which pertains to the veracity of the 
appellant's statements made on her application for death 
pension benefits.  Likewise, the evidence submitted 
subsequent to the November 1977 determination does not show 
that the appellant acted without fraudulent intent in 
obtaining VA benefits to which she was not entitled, which 
led to the November 1977 declaration of forfeiture.  
Accordingly, the Board finds that the newly submitted 
evidence, in combination with the other evidence of record, 
does not meet the regulatory standard of evidence "which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  See 38 C.F.R. § 3.156(a).  

Also, the appellant's assertions present no basis for 
reopening the claim.  The Board has considered the 
appellant's assertions that she and the veteran adopted C., 
Jr., had him baptized, raised him as their own child, and 
that she had not submitted false information on her 
application for VA death pension.  Such assertions are 
reiterations of contentions that were previously advanced and 
considered.  Her unsubstantiated assertions are not, either 
by themselves or in connection with evidence previously 
assembled, so significant that they must be considered in 
order to fairly decide the merits of the claim."  See 
38 C.F.R. § 3.156(a).  

Under these circumstances, the Board determines that new and 
material evidence has not been added to the record, the 
appellant's claim for revocation of the forfeiture 
determination is not reopened, and the November 1977 decision 
remains final.  The Board is aware of no circumstances in 
this matter that would put the VA on notice of the existence 
of any additional relevant evidence that, if obtained, would 
provide a basis to reopen the claim.  See McKnight, v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1996).  Furthermore, the Board finds 
that the duty to inform the claimant of the evidence 
necessary to complete her application to reopen her claim has 
been fulfilled.  See Graves v. Brown, 8 Vet. App. 522, 524 
(1996).  

In reaching its determination, the Board has considered the 
case under the directives as set forth in Hodge, as noted 
above, and in Trilles, which requested the Board to address 
in the first instance what evidence is required for the 
appellant to reopen the VA-benefits-eligibility forfeiture 
imposed upon her by evidence found to show beyond a 
reasonable doubt that she had committed fraud in seeking such 
benefits under 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).  
The Board notes that the Secretary shall reopen a claim and 
review the former disposition of the claim, 38 U.S.C.A. 
§ 5108, provided new and material evidence is presented under 
38 C.F.R. § 3.156(a).  Currently, the Board must rely on 
38 C.F.R. § 3.156(a) and all pertinent legal authority in 
determining what constitutes new and material evidence 
warranting reopening a claim for revocation of the forfeiture 
of an appellant's rights to VA  benefits (except for 
insurance benefits) under the provisions of 38 U.S.C.A. 
§ 6103(a).  For the reasons discussed above, the Board finds 
that the regulatory standard has not been met, inasmuch as 
none of the newly submitted evidence addresses the core facts 
upon which the unappealed forfeiture decision was based.  


ORDER

In the absence of new and material evidence, the petition to 
reopen a claim for revocation of the forfeiture of the 
appellant's rights to Department of Veterans 

Affairs benefits (except insurance benefits), under the 
provisions of 38 U.S.C.A. § 6103(a) (West 1991), is denied.



		
	D. C. SPICKLER
	Veterans Law Judge
	Board of Veterans' Appeals



 

